Opinion issued July 28, 2005













In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-05-00640-CV
  __________
 
IN RE APPLIED MATERIALS, INC., Relator
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
          By petition for writ of mandamus, relator, Applied Materials, Inc., challenges
the trial court’s order denying Applied’s motion to dismiss the suit brought against
it by Suntron Corporation and Suntron GCO, L.P.

          We deny the petition for writ of mandamus.
                                                             Per Curiam

Panel consists of Chief Justice Radack and Justices Jennings and Hanks.